UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4554


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HELEN JEAN ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:14-cr-00040-HMH-1)


Submitted:   April 26, 2016                   Decided:   May 31, 2016


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Jacob Watkins, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Helen Jean Anderson pled guilty pursuant to a written plea

agreement to conspiracy to commit mail fraud, in violation of 18

U.S.C. §§ 1341, 1349 (2012).            The district court imposed a within-

Guidelines    sentence       of   105   months’     imprisonment      and     ordered

Anderson to pay $407,336.86 in restitution.                  In accordance with

Anders v. California, 386 U.S. 738 (1967), Anderson’s counsel has

filed a brief certifying that there are no meritorious issues for

appeal,   but      questioning     whether    the   district       court    provided

sufficient reasoning for its imposition of a 105-month sentence.

Although notified of her right to do so, Anderson has not filed a

pro se supplemental brief.          We affirm.

     Our review of Anderson’s sentence is for reasonableness,

under an abuse of discretion standard.              Gall v. United States, 552
U.S. 38, 46 (2007).          We first review for significant procedural

error.       Id.     at   51.     Procedural      error    includes      improperly

calculating        the    Sentencing     Guidelines       range,    treating      the

Guidelines      as   mandatory,     failing    to    consider      the   18    U.S.C.

§ 3553(a) (2012) factors, and failing to adequately explain the

selected sentence. Id. Although a sentencing court need not issue

a comprehensive, detailed opinion explaining the sentence imposed,

the sentencing judge should provide an explanation sufficient “to

satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal

                                          2
decisionmaking authority.”          Rita v. United States, 551 U.S. 338,

356 (2007) (internal quotation marks omitted); see also United

States    v.    Carter,   564 F.3d 325,    330     (“Th[e]     individualized

assessment need not be elaborate or lengthy but it must provide a

rationale tailored to the particular case at hand and adequate to

permit meaningful appellate review.” (internal quotation marks

omitted)).      Our review of the record reveals that the sentencing

court properly calculated Anderson’s Guidelines range and relied

on Anderson’s extensive criminal record, the need to protect the

public, see 18 U.S.C. § 3553(a)(2)(c), and the seriousness of

Anderson’s offense compared to the Guidelines range produced as a

result of stipulations in Anderson’s plea agreement when imposing

its    sentence.     Accordingly,        we   find     no   procedural     error   at

sentencing.

       Having    found    no    procedural      error,      we    next   review    for

substantive      reasonableness,        “examin[ing]        the   totality   of    the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied the

standards set forth in § 3553(a).” United States v. Gomez-Jimenez,

750 F.3d 370, 383 (4th Cir.) (internal quotation marks omitted),

cert. denied, 135 S. Ct. 305 (2014).              Where the sentence imposed

falls within or below the properly-calculated Guidelines range,

this   court    applies    a    presumption     of     reasonableness.        United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).                   Here, nothing

                                          3
in the record overcomes the presumption of reasonableness attached

to the within-Guidelines sentence imposed by the district court.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.        We

therefore   affirm   the   district   court’s   judgment.   This   court

requires that counsel inform Anderson, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Anderson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Anderson.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                      4